Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15-20, 22, 24-28 are allowed and remembered as claims 1-12. The original Claims 1-14, 21, 23 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 15, 
A motor vehicle, comprising: a projection device to project a light distribution for driver information in the longitudinal direction of the motor vehicle onto the ground in front of the motor vehicle, wherein the light function of the projected light distribution differs from a low-beam light and a high-beam light, during operation of the projection device within a predetermined interval of the vehicle speed in the forward direction of the motor vehicle, an increase of the extent of the light distribution occurs in the longitudinal direction of the motor vehicle with increasing vehicle speed, the extent of the light distribution at each vehicle speed is greater than or equal to the extent of the light distribution at lower vehicle speeds and the end of the light distribution that is located adjacent to the motor vehicle in the longitudinal direction of the motor vehicle is not visible from the driver position in the motor vehicle.
As per claim 22, 
a projection device to project a light distribution for driver information in the longitudinal direction of the motor vehicle onto the ground in front of the motor vehicle, wherein the light function of the projected light distribution differs from a low-beam light and a high-beam light, during operation of the projection device within a predetermined interval of the vehicle speed in the forward direction of the motor vehicle, an increase of the extent of the light distribution occurs in the longitudinal direction of the motor vehicle with increasing vehicle speed, the extent of the light distribution at each vehicle speed is greater than or equal to the extent of the light distribution at lower vehicle speeds, the light distribution comprises one or more essentially linear bars, which extend in the longitudinal direction of the motor vehicle, Page 3 of 10Application No. 17/276,021 Attorney Docket No. 080437.PE022US one bar of the one or more essentially linear bars in the transverse direction of the motor vehicle has a position that corresponds to the position of the left edge of the motor vehicle in the transverse direction, another bar of the one or more essentially linear bars has a position that corresponds to the position of the right edge of the motor vehicle in the transverse direction, and the one bar and the other bar are narrower than the tire width of the motor vehicle.
As per claim 24, 
a projection device to project a light distribution for driver information in the longitudinal direction of the motor vehicle onto the ground in front of the motor vehicle, wherein the light function of the projected light distribution differs from a low-beam light and a high-beam light, during operation of the projection device within a predetermined interval of the vehicle speed in the forward direction of the motor vehicle, an increase of the extent of the light distribution occurs in the longitudinal direction of the motor vehicle with increasing vehicle speed, the extent of the light distribution at each vehicle speed is greater than or equal to the extent of the light distribution at lower vehicle speeds,
the light distribution has a brightness such that the light distribution is visible even with switched-on low-beam light of the motor vehicle.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Koike (US 2003/0146827) shows A beam radiator for radiating a visible light beam on a road surface with a pattern determined according to a predetermined rule in order to inform others of the existence of a subject vehicle.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 15, 22 and 24, respectively, including: 
As per claim 15
the end of the light distribution that is located adjacent to the motor vehicle in the longitudinal direction of the motor vehicle is not visible from the driver position in the motor vehicle.
As per claim 22, 
the light distribution comprises one or more essentially linear bars, which extend in the longitudinal direction of the motor vehicle, Page 3 of 10Application No. 17/276,021 Attorney Docket No. 080437.PE022US one bar of the one or more essentially linear bars in the transverse direction of the motor vehicle has a position that corresponds to the position of the left edge of the motor vehicle in the transverse direction, another bar of the one or more essentially linear bars has a position that corresponds to the position of the right edge of the motor vehicle in the transverse direction, and the one bar and the other bar are narrower than the tire width of the motor vehicle.
As per claim 24, 
the light distribution has a brightness such that the light distribution is visible even with switched-on low-beam light of the motor vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689